Exhibit 10.1

Portions of this exhibit marked [ * ] are omitted and requested to be treated
confidentially.

AMENDMENT NO. 4

to

DEVELOPMENT AND LICENSE AGREEMENT

between

GLAXO GROUP LIMITED

and

ADHEREX TECHNOLOGIES INC.

THIS AMENDMENT NO. 4 (this “Fourth Amendment”) effective on this 23rd day of
May, 2007 (the “Fourth Amendment Effective Date”), is entered into by and
between Glaxo Group Limited, a company organized under the laws of England and
Wales, having its registered office at GlaxoWellcome House, Berkeley Avenue,
Greenford, Middlesex, UB6 0NN United Kingdom (“GGL”) and Adherex Technologies
Inc., a company organized under the laws of Canada and having an office located
at 4620 Creekstone Drive, Suite 200, Durham, North Carolina, 27703 USA
(“Adherex”):

RECITALS

A. The Parties entered into the Development and License Agreement, effective as
of July 14, 2005 (the “Agreement”).

B. The Parties entered into Amendment No. 1 to the Agreement, effective
December 20, 2005, relating to the Exherin™ Option.

C. The Parties entered into Amendment No. 2 to the Agreement, effective June 23,
2006, relating to Eniluracil.

D. The Parties entered into Amendment No. 3 to the Agreement, effective
January 16, 2007, relating to the expiration of the GGL Options.

E. The Parties now desire to further amend the Agreement on the terms and
conditions set forth below.

NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth below, the Parties, intending to be legally bound, hereby
amend the Agreement and otherwise agree as follows:

1. Defined Terms. All terms used in this Fourth Amendment but not defined herein
shall have the same meaning as set forth in the Agreement.

2. Amendment to Section 13.2 Section 13.2 is hereby amended and restated in its
entirety to read as follows:

“13.2 Royalties to Adherex on Exercise or Expiration of GGL Option. If GGL
exercises any of the GGL Options, GGL will pay Adherex the following percentages
of any royalties that GGL receives from [ * ] on Net Sales by [ * ] of Product
in the [ * ] Territory:

(a) If GGL exercises Option B, GGL will pay Adherex [ * ] percent ([ * ]%) of
any royalties received by GGL from [ * ];

 

[ * ] Confidential treatment requested; certain information omitted and filed
separately with the SEC

 

1



--------------------------------------------------------------------------------

(b) If GGL exercises Option C, GGL will pay Adherex [ * ] percent ([ * ]%) of
any royalties received by GGL from [ * ]; and

(c) If GGL exercises Option E, GGL will pay Adherex [ * ] percent ([ * ]%) of
any royalties received by GGL from [ * ].

If all GGL Options expire, and unless and until the [ * ] License is assigned to
Adherex, beginning on the date of the last to expire GGL Option, GGL will pay
Adherex [ * ] percent ([ * ]%) of any royalties received by GGL from [ * ] under
the [ * ] License.”

3. Amendment to Section 13.3. Section 13.3 is hereby amended and restated in its
entirety to read as follows:

“13.3 Sharing of Data with [ * ]. GGL shall have the right to share with [ * ],
without the prior written consent of Adherex, any data and Adherex Know How
received from Adherex regarding Eniluracil or Products to assist [ * ] in its
Development and Commercialization of Eniluracil and Products in the [ * ]
Territory. Unless and until GGL exercises one of the GGL Options, if and as
specifically requested by Adherex, GGL shall promptly provide to Adherex any
data and information received from [ * ] regarding Eniluracil or Products to
assist Adherex in its Development and Commercialization of Eniluracil and
Products in the Territory to the extent GGL may do so pursuant to the terms of
the applicable [ * ] Agreements and, to the extent GGL may do so pursuant to the
terms of the applicable [ * ] Agreements, GGL hereby grants Adherex a right of
reference for regulatory approval purposes with respect to such data and
information. Upon expiration of all of the GGL Options, and continuing for the
remainder of the Term unless and until the [ * ] Agreements are assigned to
Adherex, if and as specifically requested by GGL, Adherex shall promptly provide
GGL with all Adherex Know How and GGL shall have the right to share with [ * ]
under conditions of confidentiality substantially equivalent to those
established under Section 9 hereof, without the prior written consent of
Adherex, any data and Adherex Know How received from Adherex regarding
Eniluracil or Products to assist [ * ] in its Development and Commercialization
of Eniluracil and Products in the [ * ] Territory.”

4. Amendment of Section 15.4.1(b)(2). Section 15.4.1(b)(2) is hereby amended and
restated in the entirety to read as follows:

“(2) Termination by GGL for Material Breach at Any Time After Expiration of GGL
Option B and GGL Option E and Prior to the Expiration of All GGL Options:

(i) All licenses granted by Adherex to GGL or its Affiliates under this
Agreement prior to termination will survive, subject to GGL’s continued
obligation to pay milestones and royalties to Adherex hereunder if GGL continues
the Development and Commercialization of Eniluracil or a Product consistent with
Sections 8.1.2 (Option C), 8.2.1, 8.4, 8.5.3, 12.2, and 13.2, subject to any
adjustments to such amounts consistent with Sections 8.6 through 8.10;

 

[ * ] Confidential treatment requested; certain information omitted and filed
separately with the SEC

 

2



--------------------------------------------------------------------------------

(ii) All licenses granted by GGL to Adherex under this Agreement will terminate;

(iii) GGL shall have the right to continue Development and Commercialization of
Eniluracil or a Product, by itself or its Affiliates or through a Third Party,
provided,

(I) if, at the time of such termination, GGL does not have any licenses from
Adherex, GGL shall become the Licensee by virtue of such termination, and

(II) GGL shall be obligated to pay milestones, royalties, portions of any
amounts recovered from Third Parties in settlement or as recovery for
infringement, and a portion of any amounts received under the [ * ] Agreements
to Adherex hereunder if GGL continues the Development and Commercialization of
Eniluracil or a Product consistent with Sections 8.1.2 (Option C), 8.2.1, 8.4,
8.5.3, 12.2, and 13.2, subject to any adjustments to such amounts consistent
with Sections 8.6 through 8.10;

(iv) GGL will retain all of its rights to bring an action against Adherex for
damages and any other available remedies in law or equity and will be entitled
to set-off against any monies payable to Adherex hereunder against all amounts
GGL reasonably believes constitute its damages incurred by such breach, subject
to final judicial resolution or settlement;

Adherex, at its sole expense, will promptly transfer to GGL, or will cause its
designee(s) to transfer to GGL, ownership of all regulatory filings, approvals,
correspondence, all Trial information and data, and conversation logs made or
filed for each Product (to the extent that any are held in Adherex’s or such
designee(s)’s name) and information and data set forth in Appendix 7, to the
extent not previously transferred to GGL (collectively, “Adherex Filings”), such
transfer to be as permitted by applicable Laws, and Adherex will otherwise fully
cooperate to permit GGL to fully exercise its rights hereunder; and

 

[ * ] Confidential treatment requested; certain information omitted and filed
separately with the SEC

 

3



--------------------------------------------------------------------------------

(v) Adherex, at its sole expense, promptly shall return to GGL, or destroy at
GGL’s request, all relevant records and materials in its possession or control
containing Confidential Information of GGL; provided, however, that Adherex may
keep one copy of such Confidential Information for archival purposes only in
accordance with Section 10.5.”.

5. Addition of Section 15.4.1(b)(3). Section 15.4.1(b)(3) is hereby added to the
Agreement to read in the entirety as follows:

“(3) Termination by GGL for Material Breach at Any Time After Expiration of all
GGL Options:

(i) All licenses granted by GGL to Adherex under this Agreement will terminate;

(ii) GGL shall have the right, in the absence of any Valid Claims of any Adherex
Patents which would be infringed by, or the use of any Adherex Know-How which is
not in the public domain in, the Development or Commercialization of Eniluracil
or a Product, to continue Development and Commercialization of Eniluracil or a
Product, by itself or its Affiliates or through a Third Party, provided,

(I) GGL shall not by virtue of such termination have or be granted any licenses
from Adherex; and

(II) GGL shall not be obligated to pay any milestones or royalties to Adherex
hereunder if, in the absence of any Valid Claims of any Adherex Patents which
would be infringed by, or the use of any Adherex Know-How which is not in the
public domain in, the Development or Commercialization of Eniluracil or a
Product, GGL continues the Development and Commercialization of Eniluracil or a
Product other than royalties pursuant to Section 8.5.3, which shall be payable
to Adherex based on any Net Sales of any Product enjoying Regulatory Exclusivity
due to an Orphan Drug Designation or similar designation or equivalent obtained
by Adherex in the Territory;

(ii) GGL will retain all of its rights to bring an action against Adherex for
damages and any other available remedies in law or equity and will be entitled
to set-off against any monies payable to Adherex hereunder against all amounts
GGL reasonably believes constitute its damages incurred by such breach, subject
to final judicial resolution or settlement; and

(vi) Adherex, at its sole expense, promptly shall return to GGL, or destroy at
GGL’s request, all relevant records and materials in its possession or control
containing Confidential Information of GGL; provided, however, that Adherex may
keep one copy of such Confidential Information for archival purposes only in
accordance with Section 10.5.”

 

[ * ] Confidential treatment requested; certain information omitted and filed
separately with the SEC

 

4



--------------------------------------------------------------------------------

6. Amendment of Section 15.5. Section 15.5 is hereby amended and restated in its
entirety to read as follows:

15.5 Accrued Rights; Surviving Obligations. Except as provided elsewhere,
termination or expiration of this Agreement for any reason will be without
prejudice to any rights that will have accrued to the benefit of any Party prior
to such termination or expiration. Such termination or expiration will not
relieve any Party from obligations which are expressly or by implication
intended to survive termination or expiration of this Agreement, including but
not limited to, definitions, rights to payment, and Sections 7.5, 8.12, 8.13,
8.14, 8.15, 8.16, 8.17 (for the period stated therein), 9, 10, 11, 12.2 (with
respect to actual or alleged infringement occurring prior to such termination or
expiration), 12.3, 12.4, 12.5, 15.1, 15.2, 15.3, 15.4, and 16 and will not
affect or prejudice any provision of this Agreement which is expressly or by
implication provided to come into effect on, or continue in effect after, such
termination or expiration. The following additional sections will also survive
in the event of termination for material breach: (a) by GGL under
Section 15.4.1(a), Sections 4.1, 4.3.1, 7.5.1, 7.8.3, 8.1.1, 8.2.2, 8.2.3, 8.3,
8.5, 8.6, 8.7, 8.8, 8.9, 8.10, 8.11, 12.1, 12.2, 13.1.1, 13.2 and 13.3; (b) by
Adherex under Section 15.4.1(b)(1), Section 8.5.3; (c) by Adherex under
Section 15.4.1(b)(2), Sections 4.2, 8.1.2 (Option C), 8.2.1, 8.2.3, 8.4, 8.5,
8.6, 8.7, 8.8, 8.9, 8.10, and 13.2; and (d) by Adherex under
Section 15.4.1(b)(3), Section 8.5.3.

7. Binding Effect. This Fourth Amendment shall be binding upon and inure to the
benefit of the Parties hereto, their permitted successors, legal representatives
and assigns.

8. Waiver. No waiver of any term or condition of this Fourth Amendment will be
effective unless set forth in a written instrument that explicitly refers to
this Fourth Amendment that is duly executed by or on behalf of the waiving
Party. No waiver by any Party of any term or condition of this Fourth Amendment,
in any one or more instances, will be deemed to be or construed as a waiver of
the same or any other term or condition of this Fourth Amendment on any prior,
concurrent or future occasion. Except as expressly set forth in this Fourth
Amendment, all rights and remedies available to a Party, whether under this
Fourth Amendment or afforded by Law or otherwise, will be cumulative and not in
the alternative to any other rights or remedies that may be available to such
Party.

9. Severability. If any provision of this Fourth Amendment is held to be
invalid, illegal or unenforceable in any respect, that provision will be limited
or eliminated to the minimum extent necessary so that this Fourth Amendment will
otherwise remain in full force and effect and enforceable.

 

[ * ] Confidential treatment requested; certain information omitted and filed
separately with the SEC

 

5



--------------------------------------------------------------------------------

10. Governing Law. This Fourth Amendment will be construed, and the respective
rights of the Parties determined, according to the substantive law of the State
of North Carolina without regard to the provisions governing conflict of laws.

11. Counterparts. This Fourth Amendment may be executed in any two counterparts,
each of which, when executed, will be deemed to be an original and both of which
together will constitute one and the same document.

12. Continuing Effect. All other terms and conditions of the Agreement shall
remain in full force and effect.

[Remainder of page intentionally left blank. Signature page follows.]

 

[ * ] Confidential treatment requested; certain information omitted and filed
separately with the SEC

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Glaxo Group Limited and Adherex Technologies Inc., by their
duly authorized representatives, have executed this Amendment No. 4 as of the
Fourth Amendment Effective Date.

 

GLAXO GROUP LIMITED   ADHEREX TECHNOLOGIES INC. By:  

/s/ Paul Williamson

  By:  

/s/ D. Scott Murray

Name:   Paul Williamson   Name:   D. Scott Murray   For and on behalf of      
Edinburgh Pharmaceutical Industries Ltd     Title:   Corporate Director   Title:
  SVP, General Counsel

 

[ * ] Confidential treatment requested; certain information omitted and filed
separately with the SEC

 

7